Welcome
Ladies and gentlemen, today and yesterday, the EuroMedScola completed its programme here in Strasbourg. It was a great pleasure for us to welcome more than 250 young people aged between 16 and 18 from all over the Euro-Mediterranean area, in other words the Mediterranean Union, including the 27 EU Member States and our partner countries in the region, making a total of 37 countries.
The participants have now taken their seats up in the gallery. Over the last two days, they have discussed a wide range of topics, including the environment, immigration, equality, the role of citizens, education and many other issues. This is an expression of the cooperation between the European Union and the countries on the southern shore of the Mediterranean.
School pupils from Israel, Palestine, the Arab states and every country of the European Union have also been here, and I would very much like to welcome our young friends to the gallery. It has been a fantastic event, and I am delighted to have had the opportunity to meet you. Once again, a very warm welcome to the European Parliament.